Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/28/2022 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to because Fig. 19A-B appears to erroneously mark the 5b input of M-BC1152 as “+VX”. [SPEC, 0155] appears to indicate that the 5b input depicted should be “-VX” for M-BC1152. It is noted that the original drawings filed 4/2/2021 also labeled the 5b inputs as “-VX” as consistent with the Specification. Subsequently, the labels were changed to “+VX” in the replacement drawings filed 6/14/2021.
Clarification and/or correction are requested regarding this inconsistency between the filed Drawings and the Specification.

Further, the Specification states at [0156] for the 5-bit input -VX that during the reset phase, C is coupled between IA2 and VRST [0156]. However, [DRW, Fig. 19A] appears to depict a connection between voltage VX and the capacitor CM-BC. This appears to be in contradiction with the Specification.
Similar issues appear to be present in the description/depiction of the evaluation phase. The Specification [0157] describes control of the switches and the voltages on IA1152 and IAb1152, however they do not appear to match the Drawings. It is not clear whether the Drawings or the Specification are correct. Further, it is not clear if M-BC1152 should be charged with 0 in the Evaluation Mode if it was already set to 0 during the Reset Mode, as described in [SPEC, 0156].
The Examiner further notes that Figs. 19A-B do not specifically discuss the relationship of VDD and VX, and hence it is not clear how the maximum difference in charge is 2*VDD. If one presumes VX is limited to a maximum value of VDD, it would appear that the capacitor CM-BC of M-BC1152 would need to be set to -VX during the Evaluation Mode to produce the depicted maximum voltage range of 2*VDD as in [Fig. 19A-B].
Clarification and/or correction are requested regarding this inconsistency between the filed Drawings and the Specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0155-0157]: These paragraphs appear to refer to the operation of M-BC1152.
References to “IA2” and “IAb2” should be “IA1152” and “IAb1152” respectively [0155-0156].
References to “SW12” and “SW22” should be “SW11152” and “SW21152” [0156-0157].
“IA2=Vx and IAB2=0” should be “IA1152=0 and IAb1152=-Vx” [0157]
Appropriate correction is required.

Claim Objections
Claims 15-16 are objected under 37 CFR 1.75 as being a substantial duplicate of claims 12-13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 appears to recite identical subject matter as claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-13 and 17-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

	None of the cited prior art of record appears to teach or suggest the combination of features claimed:
1. An apparatus for in-memory computing using charge-domain circuit operation, comprising:
a first plurality of transistors configured as memory bit cells;
a second plurality of transistors configured to perform in-memory computing of N-bit input vector elements using the memory bit cells to provide bit cell output signals;
a plurality of capacitors configured to store a result of in-memory computing from the memory bit cells, each of said plurality of capacitors having a respective output terminal coupled to a compute line (CL) to impart thereto a respective charge, said CL indicative of a computational result; and
a plurality of switches configured during a reset mode of operation to selectively couple capacitor input terminals to respective first voltages, and during an evaluation mode of operation to selectively couple capacitor input terminals to respective second voltages;
wherein one of the first and second voltages is a fixed voltage, and the other of the first and second voltages is determined using the N-bit input vector element.
	The cited prior art of record discloses various related features:
Biswas “CONV-SRAM: An Energy-Efficient SRAM With In-Memory Dot-Product Computation for Low-Power Convolutional Neural Networks”
		Akerib US 9,418,719
		Shanbhag US 2016/0232951

	Memory bit cells comprising transistors
Binary weight network comprising 1-bit weights [Biswas, P218-219], implemented with 10T SRAM bit-cells [Biswas, P4 Figs. 6-7]
		[Akerib, Abstract]
		[Shanbhag, Fig. 16A]
	Transistors to perform in-memory computing using memory
Multiply-and-average to perform convolution using analog voltages and 1-b filter weights [Biswas: P3, col 1; P6, “B”]
[Shanbhag, 0059-0060] discusses switches (transistors β2) to sum charges on capacitors 1201 on a compute line.

	Capacitors to store a computing result
Biswas discusses a bitline capacitance [Biswas, P5], but is silent to storing results of in-memory computing into capacitors coupled to the output of each multiplying bit cell.
Shanbhag discloses capacitors for (1) weighting input [Shanbhag, 0049], (2) storing the result of reading multiple elements from a single column in a column capacitor 1201 [0061] and (3) summing the charges from multiple column capacitors into row capacitors [Shanbhag, 0061; Fig. 14; CLM17; CLM22].

	Switches to charge or discharge the capacitors
		Switches to charge or discharge capacitors [Shanbhag, 0050; CLM 17]

	Voltage to charge capacitors is fixed in a first mode and based on input vector in a second mode
Analog voltage input is based on the digital input vector [Biswas, P219, col 1].
Each column capacitor 1201 is charged based on the values in the column [Shanbhag, 0061]. BL and BLB are each coupled to a precharge voltage VPRE [Fig. 2B].

	However, none of the cited prior art of record specifically teaches or suggests all of the claimed features, particularly in combination:
a first plurality of transistors configured as memory bit cells;
a second plurality of transistors configured to perform in-memory computing of N-bit input vector elements using the memory bit cells to provide bit cell output signals;
a plurality of capacitors configured to store a result of in-memory computing from the memory bit cells, each of said plurality of capacitors having a respective output terminal coupled to a compute line (CL) to impart thereto a respective charge, said CL indicative of a computational result; and
a plurality of switches configured during a reset mode of operation to selectively couple capacitor input terminals to respective first voltages, and during an evaluation mode of operation to selectively couple capacitor input terminals to respective second voltages;
wherein one of the first and second voltages is a fixed voltage, and the other of the first and second voltages is determined using the N-bit input vector element.
	Shanbhag discloses memory bit cells implemented by transistors, capacitors to store data read out from respective bit lines, and a common line to sum charges from the capacitors 1201 either from individual columns or a combination of columns and rows [Shanbhag, Fig. 12; 0061].
Shanbhag does not disclose the combination comprising a plurality of transistors to perform in-memory computing of N-bit input vector elements using the memory bit cells to provide bit cell outputs and a plurality of switches to selectively couple, based on the mode of operation, capacitor input terminals to a fixed voltage and/or a voltage based on an N-bit input vector element.
While Shanbhag discloses storing an analog voltage into a column capacitor 1201 [0058-0060], the analog voltage is produced by applying binary weighted pulses of the precharge voltage [Fig. 12; 0038-0040]. In contrast, the claims recite, based on the mode of operation, coupling the plurality of capacitors to a voltage based on the N-bit input vector element and a fixed voltage.

Biswas discloses a memory array which comprises 10T SRAM bit cells. Biswas discloses generating analog voltages from N-bit digital inputs, multiplying the analog voltages using 1-bit filter weights stored in corresponding SRAM cells, averaging the products over N terms to obtain analog-averaged convolution output voltage, and reconverting the output to digital form using an ADC [P3]. 
However, Biswas does not specifically disclose the combination of: a plurality of capacitors configured to store a result of in-memory computing from the memory bit cells, each of said plurality of capacitors having a respective output terminal coupled to a compute line (CL) to impart thereto a respective charge, said CL indicative of a computational result; and
a plurality of switches configured during a reset mode of operation to selectively couple capacitor input terminals to respective first voltages, and during an evaluation mode of operation to selectively couple capacitor input terminals to respective second voltages; wherein one of the first and second voltages is a fixed voltage, and the other of the first and second voltages is determined using the N-bit input vector element.
As in [Biswas, Figs. 6-7], each column is coupled to RWL having Vdd. Each column contains a 10T cell, capacitors, and switches to couple capacitors to Vpavg or Vnavg. None of the figures appear to depict a plurality of capacitors which are charged in the manner claimed.
Hence, although the prior art discloses the use of multiple levels of capacitors for summing charges [Shanbhag] and a memory array to perform in-memory multiply-and-average computations on respective memory bit cells [Biswas], the prior art does not appear to teach or suggest the combination of claimed features: to store a result of in-memory computing from the memory bit cells in a plurality of capacitors, where a plurality of switches couples the capacitors to one of a fixed voltage and a voltage determined using the N-bit input vector element depending on the mode of operation.
	Accordingly, claim 1 is allowed. Claims 2-13, and 17-30 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sumbul US 2019/0043560 discloses CIM circuitry enabling multiply-accumulate [ABST]. Current from multiple rows may be summed 412 [Fig. 4]. During a precharge phase, the columns are charged to a supply voltage. When multiple rows are activated, the columns discharge to a voltage dependent on the stored data [0037].
	Hatcher US 2019/0080230 discloses inclusion of a capacitor and resistance with each weight cell 0040; Figs. 5A-C] to perform a MAC operation [0011] using lines 130 [Fig. 1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136     

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136